The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning identification and credibility, including its evaluation of alleged inconsistencies in testimony.
Defendant’s challenges to the People’s summation are unpreserved (see People v Romero, 7 NY3d 911 [2006]), and we decline to review them in the interest of justice. As an alternative holding, we find no basis for reversal (see People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). To the extent the summation contained any improprieties, the court took curative actions that were sufficient to prevent any prejudice (see id.).
Defendant’s pro se ineffective assistance of counsel claims are unreviewable on direct appeal because they generally involve matters outside the record concerning counsel’s preparation and strategy (see People v Rivera, 71 NY2d 705, 709 [1988]; People v Love, 57 NY2d 998 [1982]). To the extent the existing record permits review, we find that defendant received effective assistance under the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). We have considered and rejected defendant’s remaining pro se claims. Concur — Tom, J.P, Andrias, Catterson, Abdus-Salaam and Román, JJ.